Citation Nr: 0316059	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  02-06 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a 
ganglion cyst, right wrist.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.



REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from May 1975 to May 1979.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).

The veteran requested a personal hearing before the Board in 
his June 2002 substantive appeal.  He withdrew his hearing 
request in October 2002.

The issues of service connection for the low back and left 
shoulder disorders require additional evidentiary development 
and are addressed in the remand portion of this decision.


FINDING OF FACT

The existence of a current disability of the right wrist 
caused by a ganglion cyst treated in service is not supported 
by competent medical evidence.


CONCLUSION OF LAW

Residuals of a ganglion cyst of the right wrist were not 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
residuals of an in-service excision of a ganglion cyst.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 - VA's duty to 
notify/assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA), which, eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for benefits, and 
it redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in 2001 and remains 
pending on appeal.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

With the elimination of the concept of a well-grounded claim, 
the current standard of review is as follows:  Once all the 
evidence has been brought together, the Board has the 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 2002).  When there is an approximate balance of 
the evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  The 
United States Court of Appeals for Veterans Claims (the 
Court) has stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Board will apply the current standard in adjudicating 
this claim.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to claimant 
describing evidence potentially helpful to claimant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

Crucially, in June 2001, the RO sent the veteran a letter 
detailing the requirements of the VCAA, including the 
responsibilities of the VA and the veteran with respect to 
obtaining evidence.  The veteran was specifically informed of 
the evidence needed to substantiate his service connection 
claims, and that the RO would assist him in obtaining 
evidence if he provided the proper information and release 
forms.  He also was provided notice of the evidence generally 
required to establish entitlement to service connection, 
e.g., service medical records to show event in service 
causing injury or disease, VA medical treatment records to 
show current disability, and medical examination/opinion 
evidence establishing a relationship between current 
disability and injury/disease in service.  Moreover, the 
record shows that the veteran was notified of the relevant 
law and regulations governing entitlement to service 
connection in the April 2002 statement of the case furnished 
to him in connection with this appeal.

Furthermore, the record shows that the veteran's 
representative prepared argument in support of his claims in 
the "Statement of Accredited Representative in Appealed 
Case," VA Form 646, in May 2003.  There is no indication in 
the record that the veteran is otherwise unaware of the 
pertinent evidence and information needed to substantiate the 
claim that is subject to the Board's disposition on the 
merits at this time, service connection for residuals of a 
ganglion cyst of the right.

The Board notes further that notice of the VCAA sent to the 
veteran in June 2001 essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003), as interpreted by VA's General 
Counsel's in VAOPGCPREC 1-2003 (May 21, 2003).  That case 
held that 38 C.F.R. § 19.9(a)(2)(ii) is invalid to the extent 
it provides a claimant "not less than 30 days" to respond 
to VCAA notice sent by the Board because it is contrary to 38 
U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  In this case, the RO and not the Board 
advised the veteran of the VCAA.  The RO's duty to notify, 
pursuant to 38 C.F.R. § 3.159(b), was not invalidated by the 
Federal Circuit's decision.  Moreover, even though the 
veteran was advised that he had 60 days to respond, he also 
was expressly notified that he had one year to submit 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  Because this one-year time period has 
now expired, it appears that VA has done everything 
reasonably possible to notify the veteran of the evidence and 
information necessary to substantiate his claim of service 
connection for residuals of the ganglion cyst of the right 
wrist.

Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied and 
that the Board may proceed to decide this claim with further 
administrative delay.

Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The record shows that in connection with the development and 
adjudication of the claims on appeal, the RO obtained all 
medical records identified by the veteran as relevant to this 
claim.  The veteran has not identified any other medical 
evidence that exists and needs to be obtained.  

Regarding the need for an examination, the Board has 
determined that there is sufficient medical evidence to 
decide the veteran's claim of service connection for 
residuals of the ganglion cyst of the right wrist without 
further medical development.  Specifically, while service 
records show treatment for this condition, the post-service 
medical evidence is entirely negative for any complaints, 
findings or treatment for any residuals of a ganglion cyst.  
This is the case notwithstanding the fact that the veteran 
has submitted extensive private medical records covering a 
considerable time period (1983 to 2001), which do not show 
treatment for any condition of the right wrist or a 
recurrence of the ganglion cyst.  For these reasons, the 
Board does not believe further medical development is 
required.  See 38 C.F.R. § 3.159(c)(4)(i) (2002).

Over the course of this appeal, the veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his claim.  See 38 C.F.R. § 3.103 (2002).  He was informed 
of his right to a hearing and was presented several options 
for presenting personal testimony.  As noted above, he 
canceled his request for a hearing before the Board in 
October 2002 and specifically asked that his case be 
forwarded to the Board for a decision.

The Board has thus carefully considered the provisions of the 
VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of this claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection may be granted if the facts, shown by the 
evidence, establish that a disease or injury resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The Court has set forth additional guidance concerning the 
elements required to support entitlement under the law.  
Specifically, in order to establish entitlement to service 
connection for the claimed disorders, there must be (1) 
medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Analysis

As noted above, in order to establish service connection 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson, supra.

The pertinent facts in this case are not in substantial 
dispute.  Service medical records indicate that the veteran 
was treated in May 1975 for complaints of a tender and 
painful right wrist, which was diagnosed as a ganglion cyst.  
X-rays were negative for a fracture or dislocation.  For 
treatment purposes, his wrist was placed in a splint and was 
given a physical profile (no push-ups) from June to September 
1975.  No further treatment for this condition is shown in 
service.  

The veteran's service medical records also indicate that the 
veteran was treated for a contusion of the right wrist 
sustained in a fall in February 1978.  No further treatment 
for any of these conditions is shown by the balance of the 
service medical records as well, and there were no related 
complaints or abnormalities of the right wrist noted on the 
separation physical examination conducted in December 1978.
Based on these facts, Hickson element (2), in-service injury, 
has clearly been met.

Hickson element (1) requires medical evidence of the 
currently claimed disability.    After having carefully 
reviewed the record, and for reasons expressed immediately 
below, the Board finds that the medical evidence does not 
establish the existence of any current residual disability of 
the right wrist.  

Post-service medical records detailing treatment and 
evaluation by private medical care providers from 
approximately 1983 to 2001 do not reflect any complaints or 
treatment for the right wrist.  The veteran has not submitted 
any medical evidence which indicates or even suggests that a 
disability of the right wrist currently exists.

The veteran in essence has contended that he experiences 
occasional right wrist pain, which he ascribes to the 
ganglion cyst in service.  However, as explained above, pain 
alone, without an underlying disease process, does not 
constitute a disability for VA purposes.  See Sanchez-
Benitez, supra.  

While the Board has no reason to doubt that the veteran's 
contentions expressed on his Form 9 substantive appeal of 
June 2002 regarding his being bothered from time to time by 
what he feels is a residual of the old cyst condition treated 
in service, as a lay person without medical training, he is 
not qualified to render medical opinions on matters such as 
diagnosis, and his opinion as to the origin of these 
currently claimed symptoms is entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

It is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of a current 
disability, as shown by the medical evidence in this case, 
the veteran's claim of entitlement to service connection for 
residuals of a ganglion cyst of the right wrist treated in 
service may not be granted.  Degmetich, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).

As discussed above, the medical evidence does not reflect a 
diagnosis for a disability of the right wrist either on the 
separation examination of December 1978 or at any time after 
service, a period which is now almost a quarter of a century.  
For these reasons, the Board finds that the medical evidence 
does not reflect a current disability of the right wrist, 
which, as noted above, fails Hickson element (1).  The Board 
additionally observes that in the absence of a current 
disability, Hickson element (3), medical nexus, is 
necessarily lacking also.

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for residuals of a 
ganglion cyst of the right wrist.  The benefits sought on 
appeal with respect to this claim are accordingly denied.


ORDER

Service connection for residuals of a ganglion cyst, right 
wrist, is denied.


REMAND

The Board finds that additional evidentiary development of 
the issues of service connection for the low back and left 
shoulder disorders is required in order to properly 
adjudicate these claims.  Specifically, the veteran should be 
scheduled for an examination to address the nature and 
etiology of the low back and left shoulder disorders.

The service medical records document treatment for each 
condition, and the post service medical evidence includes a 
statement from a private physician dated in April 2001 
indicating that the veteran's left shoulder tendinitis is a 
"chronic problem" and that the veteran reported a history 
of chronic lower back pain.  This physician as well as a 
private chiropractor have reported providing treatment for 
these conditions over a lengthy period (1983 to 2001), which 
raises the possibility of entitlement on the basis of 
chronicity shown after service.  See 38 C.F.R. § 3.303(b); 
see also Savage v. Gober, 10 Vet. App. 488 (1997).  

In light of the existence of current diagnoses, the veteran's 
contentions regarding the recurrent nature of the problems 
with his back and left shoulder over the years since service, 
read together with the in-service findings regarding these 
disorders, the Board believes that the veteran is entitled to 
a VA examination as contemplated under the VCAA.

For the reasons set forth above, this case is REMANDED for 
the following development:

1.  With the veteran's cooperation and 
assistance, obtain any additional 
relevant medical records not already 
associated with the claims file that 
pertain specifically to treatment for the 
low back and left shoulder.  If any 
specifically identified medical records 
are not available, notify the veteran of 
the records not obtained and allow him 
the opportunity to submit such records.

2.  Upon completion of the above, make 
arrangements with an appropriate medical 
facility for the veteran to be examined 
by a physician for the purpose of 
addressing the nature and etiology of the 
low back and left shoulder disorders for 
which service connection is being sought.  
Send the claims file to the examiner for 
review.  The examiner should determine 
whether the veteran has a disability of 
the low back and left shoulder and if so, 
render a diagnosis or diagnoses.  The 
examiner should also render an opinion 
addressing whether it is at least as 
likely as not that any current disability 
of the low back or left shoulder was 
incurred/aggravated during the veteran's 
military service.  The examiner must 
fully consider the service medical 
records and all post service medical 
evidence, with the purpose of reconciling 
the chronological and etiological 
questions that exist.

3.  After completion of the above, 
readjudicate the issues of service 
connection for the low back and left 
shoulder disorders.  If any benefit 
sought on appeal remains denied, provide 
the veteran and his representative an 
adequate supplemental statement of the 
case, and then allow an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

